Citation Nr: 0612698	
Decision Date: 05/02/06    Archive Date: 05/15/06

DOCKET NO.  96-42 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for residuals of a low 
back injury.

2.  Entitlement to service connection for asthma.

3.  Entitlement to service connection for cardiovascular 
disease to include coronary heart disease and hypertension.

4.  Entitlement to service connection for diabetes mellitus.

5.  Entitlement to service connection for meralgia 
paresthetica.


REPRESENTATION

Appellant represented by:	The American Legion
ATTORNEY FOR THE BOARD

D. Bredehorst, Counsel


INTRODUCTION

The appellant is a veteran who served on active duty from 
March 1968 to February 1971 and from October 1973 to March 
1979.  She also had periods of active duty from training 
(ACDUTRA) in the Army National Guard from March 1979 to 
November 1989.  In November 2003, the case was remanded for 
additional evidentiary development.

The matters of entitlement to service connection for asthma, 
cardiovascular disease, diabetes mellitus, and meralgia 
paresthetica are being REMANDED to the RO via the Appeals 
Management Center (AMC) in Washington, DC.  VA will notify 
you if further action is required on your part. 


FINDING OF FACT

The veteran has degenerative disease of the lumbar spine with 
facet arthritis which is shown to be related to service 
and/or reported injuries therein.


CONCLUSION OF LAW

Service connection for degenerative disease with fact 
arthritis of the lumbar spine is warranted.  38 U.S.C.A. 
§§ 1110, 1131, 5107 (West 2002 & Supp. 2005); 38 C.F.R. §§ 
3.102, 3.303 (2005).  




REASONS AND BASES FOR FINDING AND CONCLUSION

I. VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), in part, 
describes VA's duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a).  

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper VCAA notice must inform the claimant of 
any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  VCAA notice should be provided to a 
claimant before the initial unfavorable agency of original 
jurisdiction decision on a claim.  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  In addition, in Dingess/Hartman v. 
Nicholson, Nos. 01-1917 & 02-1506 (Vet. App. Mar. 3, 2006) 
the U.S. Court of Appeals for Veterans Claims (Court) held 
that the notice requirements of the VCAA applied to all 5 
elements of a service connection claim (i.e., to include 
ratings assigned and effective dates of awards).  

As the decision below is favorable, the Board finds no reason 
to belabor the impact of the VCAA on this matter.  He will be 
provided further notice regarding the rating of the 
disability and effective date of the award when the RO 
implements the Board's decision.  It would be unconscionable 
to defer the grant below to correct any procedural 
deficiencies.  




II. Factual Background

Service medical records from the veteran's first period of 
service include a February 1968 enlistment examination report 
that is negative for findings, complaints, or diagnoses 
related to the low back.  She indicated in a medical history 
report that she had not had recurrent back pain.  A June 1970 
routine examination is negative for any complaints, findings, 
or diagnoses related to the low back.  The veteran indicated 
in a medical history report that she had back trouble.  A 
September 1970 clinical record reflects that the veteran 
reported having had an automobile accident in 1968 with no 
residual problem.  A November 1970 discharge examination is 
negative for complaints, findings, or diagnoses related to 
the low back.  The veteran indicated in a medical history 
report that she had not had recurrent back pain.  

A February 1972 reenlistment examination and March 1973 
enlistment examination were negative for complaints, 
findings, or diagnoses related to the low back.  The veteran 
indicated in a February 1972 medical history report that she 
had not had recurrent back pain.  On routine examination in 
June 1976, there were no complaints, findings, or diagnoses 
related to the low back.  The veteran indicated in a June 
1976 medical history report that she had had no recurrent 
back pain.  A routine May 1978 examination was negative for 
complaints, findings, or diagnoses related to the low back.  
The examiner noted that the veteran had recurrent lower back 
pain.  A February 1979 examination notes that the veteran was 
being separated from service due to pregnancy.  The report 
did not include complaints, findings, or diagnoses related to 
the low back.  The veteran indicated in a medical history 
report that she had recurrent back pain, but had not had 
asthma.  

Records from the veteran's National Guard service include a 
report of a routine examination in September 1980 that was 
negative for complaints, findings, or diagnoses related to 
the low back.  She indicated in a medical history report that 
she had had recurrent back pain.  On routine examination in 
October 1984 there were no low back complaints and no 
diagnoses related to the low back.  A record that appears to 
be associated with the October 1984 examination presents the 
veteran's medical history, and indicates that since 1959 she 
had back pain with periods, treated with heat pads and 
Tylenol.  She reported in a medical history that she had 
recurrent back pain.  

An August 1991 statement from the veteran's private 
physician, Dr. D. M., reflects that he treated the veteran 
since April 1986, when apparent degenerative joint disease 
and muscular and soft tissue inflammation was diagnosed.  

June 1987 hospitalization records from Twin Cities Community 
Hospital note that the veteran was admitted after 
experiencing chest pains in the field.  History on admission 
included that she had arthritis, and that she had a severe 
automobile accident in 1970 from which she made a full 
recovery with no subsequent problems.  

On February 1998 VA examination, the veteran's medical 
records were not available for review.  She complained of low 
back pain and reported that she was involved in a couple of 
car accidents in the military including a hospitalization due 
to back pain in the early 1970s.  She was in physical therapy 
from 1971 to 1973.  The impression was mechanical low back 
pain.  

In an April 2001 statement from the veteran's mother, she 
reported that the veteran was in a car accident in 1970 and 
was also involved in a slip and fall accident in service that 
resulted in neck and back injuries.  She added that the 
veteran was treated for back injury after she falling while 
carrying recruiting materials in 1974 or 1975.  

An April 2001 statement from the veteran's husband, a retired 
non-commissioned officer, reports that he and the veteran 
married in 1976 and that he started dating her in May 1975.  
He stated that at that time she had a back problem for which 
she took pain pills.  He recalled that when they were dating, 
she fell while carrying recruiting material, was unable to 
work for two weeks, and was treated at the Brunswick Navel 
Air Station.

On October 2004 VA spine examination, the veteran's service 
medical records were exhaustively reviewed.  The physician 
noted that records from the Balboa Navel Hospital and 
Brunswick Navel Air Station were not available for review.  
The veteran reported first injuring her back in a 1970 car 
accident, and that over the years she had recurrent, episodic 
back pain from bending, lifting, and falling when carrying 
heavy loads.  She currently had chronic back pain.  X-rays of 
the lumbar spine revealed degenerative changes at L2-L1, L2-
L3, L3-L4 levels with facet joint arthritis.  The physician 
opined that the veteran's degenerative disease and arthritis 
of the lumbar spine was likely service connected due to 
injury and subsequent back strain from bending, lifting, and 
falling in service.  

III. Legal Criteria and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§§ 3.303, 3.304.  Service connection may also be granted for 
any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 C.F.R. § 3.303.

In order to prevail on the issue of service connection, there 
must be medical evidence of a current disability; medical or, 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and medical 
evidence of a nexus between the claimed in-service disease or 
injury and the present disease or injury.  See Hickson v. 
West, 12 Vet. App. 247 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  38 
U.S.C.A. § 5107(b).   

The record shows that the veteran sustained injuries in 
service, and while the injuries were not identified as 
involving the low back, credible lay evidence has established 
that there was low back involvement; and recurrent back pain 
was noted in service (albeit not consistently).  She now has 
degenerative disease of the lumbar spine with facet 
arthritis.  A VA examiner has related her current low back 
disability to service/complaints therein.  There is no 
competent evidence to the contrary.  All the requirements for 
establishing service connection are met, and service 
connection for lumbar degenerative disease and arthritis is 
warranted,


ORDER

Service connection for lumbar degenerative disease with facet 
arthritis is granted.


REMAND

Additional evidentiary development must be undertaken prior 
to any final decisions on the remaining issues on appeal.  
The physician who conducted the diabetes examination opined 
that the veteran's diabetes mellitus may have likely started 
before her 1979 discharge from the military.  The physician 
noted that there was no supporting laboratory data or 
physician documentation in the service medical records, but 
offered no clear rationale for the opinion that the onset of 
the diabetes may have been in service.  Regarding 
hypertension, the physician examiner opined that such "can 
be" aggravated by diabetes.  An opinion noting a possibility 
of a nexus is inadequate to address the question of secondary 
service connection, as the required degree of probability to 
establish service connection is at least as likely as not.  
The physician who conducted the VA spine examination opined 
that the veteran's meralgia paresthetica was very likely due 
to obesity (which is not service-connected), but also 
suggested that it could also be due to the veteran's lumbar 
disc disease.  Since the veteran's low back disability is now 
service connected, a more conclusive nexus opinion is 
necessary.  The October 2004 VA spine examiner also noted 
that the veteran had a history of asthma, and related the 
disability to service.  That is the competent evidence 
regarding a nexus between current respiratory disability and 
service (and was not noted by the RO).  As the opinion is 
neither in definite terms nor accompanied by rationale, a 
respiratory exam with medical opinion is indicated.  

Furthermore, medical records from Kaiser Permanente were 
requested.  An April 2004 letter asked the veteran to 
identify healthcare providers and to submit authorizations, 
but did not specifically ask for any records from Kaiser 
Permanente.  The veteran did not respond to the general 
request.  However, since the remaining issues are being 
remanded for other reasons, a specific request for the 
Kaiser-Permanente records is necessary.  

In addition, in Dingess/Hartman v. Nicholson, Nos. 01-1917 & 
02-1506 (Vet. App. Mar. 3, 2006) the U.S. Court of Appeals 
for Veterans Claims (Court) held that the notice requirements 
of the VCAA applied to all 5 elements of a service connection 
claim (i.e., to include regarding degree of disability and 
effective date of disability).  Here, the veteran has not 
been provided notice regarding the rating of the remaining 
issues on appeal or effective dates of awards.  Since the 
case requires additional development anyway, there is an 
opportunity to correct such deficiency.  

As a matter of law, the veteran has a right to compliance 
with remand orders (unless compliance is impossible).  
Stegall v. West, 11 Vet. App. 268, 271 (1998).

Accordingly, the case is REMANDED for the following action:

1.  The RO should provide the veteran 
notice regarding ratings for the 
disabilities at issue and the effective 
dates of awards in accordance with the 
Court's guidance in Dingess/Hartman, 
supra.

2.  With her assistance (i.e., by 
furnishing any necessary authorization 
forms or any additional information 
needed) the RO should obtain complete 
records of treatment and evaluations she 
received at Kaiser Permanente since 1986.

3.  The veteran should be scheduled for 
VA examinations for to obtain opinions as 
to the etiology of her asthma, diabetes 
mellitus, cardiovascular disease, and 
meralgia paresthetica to include whether 
these disorders were incurred or 
aggravated during active duty (March 1968 
to February 1971 or October 1973 to March 
1979), or are secondary to a service 
connected disability.  The veteran's 
claims file must be reviewed by, the 
examiners.  Any indicated tests or 
studies must be completed.  The 
physicians must explain the rationale for 
all opinions given and should reconcile 
the opinions with other medical evidence 
of record.

A.  For asthma, the veteran should be 
examined by a pulmonologist, and the 
examiner should indicate first whether 
such disability is currently shown (or is 
diagnosed by history).  The examiner 
should specifically opine whether any 
current asthma is related to the upper 
respiratory complaints noted in service.

B.  For diabetes mellitus, the veteran 
should be examined by an internist or 
endocrinologist.  The examiner should 
opine whether it is at least as likely as 
not (i.e., a 50 percent or better 
probability) that diabetes mellitus had 
it's onset in service.  The examiner 
should indicate when diabetes mellitus 
was first clinically manifested.  

C.  If diabetes mellitus is determined to 
be related to service, the RO should 
arrange for the veteran to be examined by 
a cardiologist to determine whether or 
not she has cardiovascular disease that 
was either caused or aggravated by the 
diabetes (and if aggravated, to what 
degree?).   

D.  The veteran should also be examined 
by a neurologist to determine whether the 
veteran's meralgia paresthetica was at 
least as likely as not due to or 
aggravated by her  service-connected low 
back disability.

4.  The RO should then review the 
remaining claims.  If any continues to be 
denied, the veteran and her 
representative should be furnished an 
appropriate SSOC and afforded the 
opportunity to respond.  The case should 
then be returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  These claims 
must be afforded expeditious treatment by the RO.  The law 
requires that all claims that are remanded by the Board for 
additional development or other appropriate action must be 
handled in an expeditious manner. 



______________________________________________
GEORGE R. SENYK
Veterans Law Judge, Board of Veterans' Appeals





 Department of Veterans Affairs


